Citation Nr: 0214659	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The amount, if any, of the veteran's disability compensation 
benefits that should be apportioned on behalf of his spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

This is a contested claim.  The appellant is a veteran of 
World War II, and the appellee is his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an apportionment determination by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran's spouse an 
apportionment of $300 per month from his VA compensation 
benefits, effective from July 1998.  On August 6, 2002, the 
appellant failed to appear for a hearing before a traveling 
Member of the Board scheduled to be held at the RO on that 
date.  He has not identified good cause for his failure to 
appear at this hearing, nor has he requested another hearing 
in connection with the current appeal.  Contested claims 
procedures have been followed in this appeal.  

During the course of this appeal, the appellant has 
frequently made reference to the allegedly fraudulent 
negotiation by his nephew of his VA compensation checks 
during the period from October 1989 to October 1997.  This 
matter was also the subject of an inquiry from the 
appellant's United States Senator in December 1999, which was 
referred to the Director of the New York RO in January 2000 
for a response.  However, the current record does not reflect 
any response by the RO.  Accordingly, this matter is referred 
to the RO for appropriate further action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran is in receipt of VA disability compensation 
benefits at the 100 percent rate (approximately $2150 monthly 
in 1999) for a service-connected psychiatric disability, 
including approximately $125 per month for his dependent 
spouse; this is his only source of income.  

3.  The veteran is 82 years old and resides in an adult home 
for which he pays $1650 per month.  

4.  The veteran's other living expenses consume all of his 
remaining income, and he has submitted evidence showing that 
he is indebted in the amount of $15,769.  

5.  The appellee has not lived with the veteran for many 
years and receives nothing from him for her support.  

6.  The appellee's financial information discloses that her 
monthly living expenses exceed her total monthly income, but 
she also reports having more than $27,000 in cash assets in a 
bank account.  

7.  An apportionment of more than $125 per month from the 
veteran's VA compensation benefits on behalf of the veteran's 
spouse would cause him undue hardship.  


CONCLUSION OF LAW

An apportionment of $125 per month, but no more, is warranted 
from the veteran's VA compensation benefits on behalf of his 
spouse.  38 U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. 
§§ 3.450, 3.451, 3.452 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). 

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The statute authorizing apportionment of a veteran's benefits 
is found in chapter 53 of title 38 of the U.S. Code, 
concerning special provisions relating to benefits.  The 
notice and duty to assist provisions of the VCAA are relevant 
to a different chapter of title 38.  Therefore, in the 
Board's opinion, the notice and duty to assist provisions of 
the VCAA and the implementing regulations are not applicable 
to the apportionment issue on appeal.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

However, the Board notes that the record reflects that the RO 
has informed both the appellant and the appellee in this case 
of the evidence and information needed to substantiate the 
claim through letters and the statement of the case.  Both 
parties were requested by the RO to submit the relevant 
financial information and have done so.  This information 
could only be obtained from the parties.  The Board further 
notes that neither the appellant nor his representative nor 
the appellee has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any outstanding 
evidence or information that should be obtained.  In sum, the 
facts pertinent to the issue on appeal have been properly 
developed.  Accordingly, the Board will address the merits of 
the claim.  

If the veteran is not living with his spouse, or if the 
veteran's children are not in his or her custody and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support, all or 
any part of the veteran's VA compensation benefits may be 
apportioned as may be prescribed by the Secretary, provided a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 U.S.C.A. § 5307(a); 38 C.F.R. 
§ 3.450(a)(ii), 3.452(a).  

Where hardship is shown to exist, VA compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. §§ 3.451, 3.453.  

In this case, the veteran married the appellee in June 1958, 
but they have not lived together for many years although they 
are still married.  The appellee has reported that she 
received $650 per month from the veteran's funds up until 
1997, but that she has received nothing from him since that 
time.  Her January 1999 financial statement indicates that, 
although her monthly living expenses (including a very 
questionable and undocumented $400 per month for dental 
expenses) exceed her total monthly income, she also has 
available to her cash assets in the amount of $27,355.  

On the other hand, the veteran has indicated that his monthly 
living expenses, including $1650 per month for nursing home 
expenses, amounted to about $2300 in late 1999, more than his 
total income at that time of $2153.  He has also submitted 
evidence of action taken in November 1999 to collect from him 
a debt in the amount of $15,769.  Thus, it appears that the 
veteran's financial condition in 1999 was worse than the 
appellee's.  

It must also be remembered that the veteran's VA benefits are 
paid to him in compensation for severe psychiatric illness 
incurred during his wartime military service which has been 
totally disabling since 1964.  Only the most serious and 
weighty considerations warrant depriving him of even a 
portion of these benefits which he has earned.  His failure 
to support his spouse is one such consideration.  However, it 
appears to the Board that an apportionment of more than the 
$125 per month which he receives from VA on account of his 
dependent spouse would seriously interfere with the veteran's 
ability to afford the basic necessities of life, thus 
constituting undue hardship on the veteran.  Accordingly, the 
Board will approve an apportionment on behalf of the 
veteran's spouse in the amount of $125 per month, but no 
more.  


ORDER

The appellee is entitled to an apportionment of $125 per 
month, but no more, from the veteran's VA compensation 
benefits.  To this extent, the appeal is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

